Exhibit 10.2









    
Five Below, Inc.
1818 Market Street, Suite 1900
Philadelphia, PA 19103




May 21, 2014




Personal and Confidential


Eric M. Specter
1426 Gentlemens Way
Dresher, PA 19025


Re: Employment Terms


Dear Eric:


On behalf of Five Below, Inc. (the “Company”), I am proud to extend you an offer
to join our firm as our Chief Administrative Officer. In that position you will
be an integral part of our senior management team. This letter agreement
(“Agreement”) memorializes the terms and conditions agreed to and shall become
effective upon your start date with the Company which is anticipated to be
August 4, 2014 (the “Effective Date”), which shall be as soon as
administratively feasible after expiration of the 90 day notice period with your
current employer (or upon current employer’s consent to terminate the required
notice period earlier). The terms and conditions of your employment with the
Company following the Effective Date shall be as follows:


POSITION:
Chief Administrative Officer.



REPORTING:
Chief Executive Officer of the Company (the “CEO”).



DUTIES:
You agree to perform all reasonable and lawful duties required as Chief
Administrative Officer of the Company, as determined and assigned by the CEO
from time to time, including, without limitation, supervision and control over,
and responsibility for, supply chain (distribution and planning/allocation),
real‐estate and construction, IT and Legal. Your employment will be on a
full‐time and exclusive basis, and you agree that you will not accept other
employment or engage in any activity that would impair or interfere with the
performance of your duties to the Company, whether or not for compensation,
without the express written consent of the Company’s Board of Directors (the
“Board”), provided, however, that Board consent for a non-conflicting board
position and customary non-profit activities will not be unreasonably withheld.



BASE SALARY:
Commencing with the Effective Date, you will be paid an annual base salary of
$475,000 (“Base Salary”), payable in accordance with the Company’s regular
payroll practices in effect from time to time. Commencing with the Company’s
2015 fiscal year, your Base Salary will increase to $500,000 per annum.
Commencing with the Company’s 2016 fiscal year, your Base Salary will be subject
to annual review for increase by the Board or the Compensation Committee of the
Board (the “Compensation Committee”).



ANNUAL INCENTIVE
BONUS:
Each year during your employment, you will be eligible for an annual cash
performance bonus opportunity at a target of 50% of Base Salary and a maximum of
60% of Base Salary, subject to satisfaction of pre‐established Company
performance goals applicable to the Company’s senior executive officers (the
“Performance Bonus”). For the Company’s 2014 fiscal year, you will be eligible
for a full-year Performance Bonus in recognition of your forfeiture of a
full‐year bonus opportunity at your prior employer.



LTIP:
Commencing with the Company’s 2015 fiscal year, you will be eligible for an
annual equity grant pursuant to the Company’s long‐term incentive program, with
a targeted annual grant value equal to $400,000. Such equity grants shall be
delivered at the same time and vested subject to the same terms and conditions
as equity grants made to the Company’s other senior executive officers.



INITIAL EQUITY
GRANT:
On or as soon as administratively feasible following the Effective Date, you
will receive an equity grant of 80,000 options and 10,000 restricted stock units
(“RSUs”). Subject to your continued employment on each vesting date, these
options and RSUs will vest 50% on the second anniversary of the Effective Date,
25% on the third anniversary of the Effective Date and 25% on the fourth
anniversary of the Effective Date.



SIGNING BONUS:
On the Effective Date, you will be paid a cash signing bonus of $95,000. On the
first anniversary of the Effective Date you will receive another payment of
$95,000, subject to your continued employment on such date.

 
BENEFITS:
During employment, you will be eligible to participate in all medical and health
plans or other employee welfare benefit plans and any holiday, vacation,
perquisite or retirement plans that the Company provides to other senior
executive officers, subject to the terms of those plans.



LEGAL FEES:
On or as soon as administratively feasible following the execution of this
Agreement and your submission in accordance with the Company’s reimbursement
policies in effect from time to time, the Company will reimburse you for
reasonable legal fees incurred in connection with the negotiation and execution
of this Agreement and the representation of the Company in ensuring that you are
aware of your obligations under this Agreement and the non-disclosure and
non-competition agreement of even date herewith.



TERMINATION:
You will be an “at-will” employee who can resign or terminate your employment
with the Company at any time. Likewise, the Company may terminate your
employment at any time and for any reason whatsoever, with or without “Cause” or
advance notice.



Upon a termination of your employment with the Company for any reason, you will
be entitled to your accrued but unpaid Base Salary, all unused vacation days in
the year of such termination, any vested benefits provided upon termination of
employment under any of the Company’s benefit plans (other than any severance
plan), reimbursement of all business expenses properly incurred prior to
termination of your employment, and any Performance Bonus earned for a fiscal
year prior to the fiscal year in which such termination occurs, but not yet paid
as of the date of termination (collectively, the “Accrued Benefits”).


SEVERANCE:
Notwithstanding your at-will employment, if the Company terminates your
employment without “Cause”, or you terminate your employment for "Good Reason,”
in addition to the Accrued Benefits, you will also be entitled to:



*
12 months of Base Salary continuation following such termination, payable in
accordance with the Company’s normal payroll practices in effect from time to
time and such payments will commence on the first payroll date of the Company
following the thirtieth (30th) day of the termination of your employment,
subject to any delay required under Section 409A of the Code (the “First Payroll
Date”). The portion of the severance pay that would have been paid to you during
the period between the termination of your employment and the First Payroll Date
had no thirty-day delay been required will be paid to you in a lump sum on the
First Payroll Date and thereafter the remaining portion of the severance pay
will be paid without delay as provided in this paragraph; and



*
monthly payments equal to the applicable monthly premium for COBRA continuation
coverage for so long as you are receiving such continuation coverage up to 12
months after such termination, commencing on the First Payroll Date; provided
that the portion of the COBRA premiums paid by you during the period between the
termination of your employment and the First Payroll Date, if any, had no
thirty-day delay been required will be paid to you in a lump sum on the First
Payroll Date.



For this purpose:


“Cause” means (i) alcohol abuse or use of controlled drugs (other than in
accordance with a physician’s prescription); (ii) material refusal, failure or
inability to perform any material obligation or fulfill any reasonable and
lawful duty (other than any duty or obligation of the type described in clause
(iv) below) to the Company (other than due to a Disability as defined in the
Company Equity Incentive Plan), which failure, refusal or inability is not cured
within 10 days after delivery of notice thereof from, and in the good faith
judgment of, the Board; (iii) gross negligence or willful misconduct in the
course of employment; (iv) any material breach of any obligation or duty to the
Company or any of its affiliates (whether arising by statute, common law,
contract or otherwise) relating to confidentiality, noncompetition,
nonsolicitation or proprietary rights; (v) other conduct involving any type of
disloyalty to the Company or any of its affiliates, including, without
limitation, fraud, embezzlement, theft or proven dishonesty except that good
faith disagreements regarding reimbursable expenses or other expenditures by
Employee shall not constitute acts of fraud, theft or embezzlement; and (vi)
conviction of (or the entry of a plea of guilty or nolo contendere to) a
misdemeanor involving moral turpitude or a felony.


“Good Reason” means (i) a material diminution in your Base Salary or Performance
Bonus target; (ii) a material, adverse change in your authority, duties, title
or responsibilities from those in effect on the Effective Date; (iii) any
willful action or inaction that constitutes a material breach by the Company of
any of its covenants or obligations under this Agreement; or (iv) the relocation
of the geographic location of your principal place of employment by more than 50
miles from your office on the Effective Date.
Notwithstanding the foregoing, your assertion of a right terminate for Good
Reason shall not be effective unless (A) the condition described arose without
your consent; (B) you provide written notice to the Board of the existence of
such condition(s) within 60 days of the initial existence of such condition(s);
(C) the condition(s) specified in such notice have remained uncorrected for 30
days following the Board’s receipt of such written notice (the “Good Reason Cure
Period”); and (D) you provide notice to the Company within 15 days following the
expiration of the Good Reason Cure Period that you wish to resign on account for
Good Reason (your termination for Good Reason shall become effective on the
first business day following the end of your 15 day notice period).


Notwithstanding the foregoing, all severance benefits will be contingent upon
your execution of a fully effective and non-revocable general release of claims
against the Company and its affiliates, in substantially the form attached
hereto as Exhibit A (the “Release”), within 30 days following the termination of
your employment, which release will be provided to you within five days of the
termination of your employment.




NONDISCLOSURE:
You acknowledge that you will be bound by the terms of the Non-Disclosure
Agreement, which you executed on even date in connection with your execution of
this Agreement; including without limitation the non-competition,
non-solicitation, non-disparagement, intellectual property and work-for-hire
provisions contained therein.



SECTION 409A
COMPLIANCE:
Notwithstanding any provision to the contrary herein, no severance shall be paid
pursuant to this Agreement unless the termination of your employment constitutes
a “separation from service” (as such term is defined in Treas. Reg. Section
1.409A-1(h), including the default presumptions).



To the maximum extent permitted under Section 409A of the Code (“Section 409A”),
the severance payments and benefits payable under this Agreement are intended to
be exempt from Section 409A in reliance on the “separation pay exception” under
Treas. Reg. Section 1.409A-1(b)(9)(iii). If any payment, compensation or other
benefit provided to you in connection with the termination of your employment is
determined by the Company, in whole or in part, not to be so exempt and to
constitute “nonqualified deferred compensation” within the meaning of Section
409A and you are a specified employee as defined in Section 409A(a)(2)(B)(i),
then such “nonqualified deferred compensation” will not be paid before (i) the
first regularly scheduled payroll date following the sixth (6th) month after the
termination of your employment or (ii) the first regularly scheduled payroll
date following your death (the “New Payment Date”). The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of termination and the New Payment Date will be paid to you in a lump
sum on such New Payment Date. Thereafter, any payments that remain outstanding
as of the day immediately following the New Payment Date will be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement.


Notwithstanding the other provisions hereof, this Agreement is intended to
comply with or be exempt from the requirements of Section 409A, to the extent
applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with or
be exempt from Section 409A and, if necessary, any such provision shall be
deemed amended to comply with Section 409A and regulations thereunder. If any
payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under Section 409A, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. In no event may you designate the calendar year of payment
of any severance benefits payable to you under this Agreement.
    
Notwithstanding anything to the contrary contained in this Agreement, all
reimbursements and in-kind benefits provided hereunder shall be made or provided
in accordance with the requirements of section 409A of the Code, including,
where applicable, the requirement that (i) any reimbursement shall be for
expenses incurred during your lifetime, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.


MISCELLANEOUS:
The Company will be entitled to withhold from any amounts to be paid or benefits
provided to you hereunder any federal, state, local or foreign withholding, FICA
contributions, or other taxes, charges or deductions which it is from time to
time required to withhold. The Company will be entitled to rely on the advice of
counsel if any question as to the amount or requirement of any such withholding
shall arise.



As a Company employee, you will be expected to abide by all Company rules and
regulations.


Neither this Agreement nor any of your rights, duties or obligations shall be
assignable by you, nor shall any of the payments required or permitted to be
made to you by this Agreement be encumbered, transferred or in any way
anticipated, except as required by applicable laws.


Any notice, request, instruction or other document given under this Agreement
shall be in writing and shall be addressed and delivered, in the case of the
Company, to the CEO of the Company at the principal office of the Company and,
in your case, to your address as shown in the records of the Company or to such
other address as may be designated in writing by either party.


This Agreement shall be exclusively governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without regard to conflicts of law
doctrine.


The provisions of this Agreement are severable and the invalidity of any one or
more provisions shall not affect the validity of any other provision.


A waiver by either party of any breach of any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any other or
subsequent breach by the other party.


This Agreement forms the complete statement of your employment terms with the
Company, and supersedes any other agreements made to you by anyone, whether oral
or written, including without limitation, any previously received Candidate Term
Sheet. This Agreement may not be amended or revised except by a writing signed
by the parties.


This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but which together shall constitute one
and the same instrument.




[Signature Page Follows]


If you are in agreement with the foregoing, please execute this Agreement at the
signature line below and return an executed copy to my attention.


Very truly yours,




/s/ Thomas G. Vellios
Thomas G. Vellios
President & Chief Executive Officer


Accepted and agreed to by:




/s/ Eric M. Specter
Eric M. Specter


Date: May 21, 2014


EXHIBIT A


GENERAL RELEASE OF CLAIMS


A general release is required as a condition for receiving the severance
payments described in the employment agreement between Five Below, Inc. (the
“Company”) and Eric M. Specter (“you”) dated May 21, 2014, (the “Employment
Agreement”); thus, by executing this general release (“General Release”), you,
on your own behalf and on behalf of your heirs, estate and beneficiaries,
generally release and forever discharge the Company, its predecessors,
successors or assigns, affiliates, shareholders or members, and their respective
managers, members, partners, officers, directors, agents and employees and each
of their heirs, executors, successors and assigns (individually a “Released
Party” and collectively the “Released Parties”) from any and all claims and
causes of action of every kind, nature and description whatsoever, whether
known, unknown or suspected to exist, which you ever had or may now have,
against any of the Released Parties, arising out of or relating to your
employment relationship with the Company, and/or your separation from that
employment relationship, including but not limited to:
a.    All claims arising out of or relating to the statements, actions, or
omissions of the Released Parties.
b.    All claims for any alleged unlawful discrimination, harassment,
retaliation or reprisal, or other alleged unlawful practices arising under any
federal, state, or local statute, ordinance, or regulation, including without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1866, the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Americans
with Disabilities Act of 1990, as amended; the Civil Rights Act of 1991; the
Family and Medical Leave Act of 1993; the Equal Pay Act of 1963; the Worker
Adjustment and Retraining Notification Act; the Employee Retirement Income
Security Act of 1974; the Fair Credit Reporting Act; and any other federal,
state or local anti-discrimination acts, state wage payment statutes and
non-interference or non-retaliation statutes under any applicable state or local
laws or ordinances or any other legal restrictions on the Released Parties’
rights.
c.    All claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; promissory estoppel; your
activities, if any, as a “whistleblower”; defamation; infliction of emotional
distress; fraud; misrepresentation; negligence; harassment; retaliation or
reprisal; constructive discharge; assault; battery; false imprisonment; invasion
of privacy; interference with contractual or business relationships; any other
wrongful employment practices; and violation of any other principle of common
law.
d.    All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, vacation pay, expense reimbursements,
reimbursement for health and welfare benefits, and perquisites including
payments, benefits, and reimbursements; except as otherwise provided in the
Employment Agreement.
e.    All claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages.
f.    All claims for attorneys’ fees, costs, and interest.
The foregoing release shall not extend to the following: (i) your rights to
receive severance under the terms of the Employment Agreement; (ii) any
rights you may have to receive vested amounts under any of the Company's
employee benefit plans and/or pension plans or programs; (iii) your rights to
medical benefit continuation coverage, on a self-pay basis, pursuant to federal
law (COBRA);  (iv) any rights or claims that the law does not allow to be
released and/or waived by private agreement; (v) any rights or claims that are
based on events occurring after the date on which you sign this General Release;
(vi) any rights or claims that you have relating to your outstanding equity
rights to receive shares of common stock of the Company, as well as any shares
of common stock of the Company that you own and (vii) any claims to
indemnification or insurance coverage, including but not limited to “D&O
coverage”, that you may have with respect to any claims made or threatened
against you in your capacity as a director, officer or employee of the Company. 
You acknowledge and agree that even though claims and facts in addition to those
now known or believed by you to exist may subsequently be discovered, it is your
intention to fully settle and release all claims you may have against the
Released Parties, whether known, unknown or suspected.
It is further understood and agreed that you are waiving any right to initiate
an action in state or federal court by you or on your behalf alleging
discrimination on the basis of race, sex, religion, national origin, age,
disability, marital status, or any other protected status or involving any
contract or tort claims based on your termination from the Company. It is also
acknowledged that your termination is not in any way related to any work-related
injury.
This General Release shall be construed and enforced in accordance with, and
governed by, the laws of the Commonwealth of Pennsylvania, without regard to
principles of conflict of laws. If any clause of this General Release should
ever be determined to be unenforceable, it is agreed that this will not affect
the enforceability of any other clause or the remainder of this General Release.
You understand and agree that the compensation and benefits described in the
Employment Agreement offer you consideration greater than that to which you
would otherwise be entitled. You acknowledge that before entering into this
agreement, you have had the opportunity to consult with any attorney or other
advisor of your choice, and you have been advised to do so, and to the extent
you deem appropriate, you have fully availed yourself of this right. You
acknowledge that you have executed this General Release knowingly and
voluntarily with full understanding of its terms and after having been advised
and having had the opportunity to seek and receive advice and counsel from your
attorney. You acknowledge that you have been given a period of at least 21 days
within which to consider this General Release or have knowingly and voluntarily
waived your right to do so. You understand that you may revoke this General
Release during the seven days following the execution of this General Release by
delivering notice to the Company. If no such revocation occurs, this General
Release shall become effective on the eighth day following the execution of this
General Release.
[Signature Page Follows]


I hereby state that I have carefully read this General Release and that I am
signing this General Release knowingly and voluntarily with the full intent of
releasing the Released Parties from any and all claims, except as set forth
herein. Further, if signed prior to the completion of the 21 day review period,
this is to acknowledge that I knowingly and voluntarily signed this General
Release on an earlier date.




______________________________        ________________________________
Date                        Eric M. Specter
FIVE BELOW, INC.
1818 MARKET STREET
SUITE 2000
PHILADELPHIA, PENNSYLVANIA 19103


May 21, 2014
Dear Eric:
In connection with your potential employment with Five Below, Inc. (the
“Company”), from time to time, the Company may provide you with, or you may
otherwise obtain, confidential information regarding the Company and its
business.
1.All information about the Company and its business furnished by the Company or
on the Company’s behalf to you, or otherwise obtained by you in connection with
your employment with the Company, is referred to in this letter agreement as
“Proprietary Information.” For purposes of this letter agreement, Proprietary
Information: (a) shall include all documents which are prepared by you,
including all correspondence, memoranda, notes, summaries, analyses, studies,
models, extracts of and documents and records reflecting, based on or derived
from Proprietary Information as well as all copies and other reproductions
thereof, whether in writing or stored or maintained in or by electronic,
magnetic or other means, media or devices (all such documents and writings which
are prepared by you are sometimes referred to herein as “Evaluation Documents”);
and (b) shall not include information which is or becomes generally available to
the public other than as a result of a disclosure by you.
2.Unless otherwise agreed to in writing by the Company, you agree that you will
keep all Proprietary information confidential and not disclose or reveal any
Proprietary Information to any person, except as otherwise required by law or in
a judicial or administrative process with subpoena powers.
3.You agree that you will, upon the Company’s request, promptly deliver to the
Company all Proprietary Information in your possession or control.
4.In consideration of your employment with the Company and the Company’s
providing you with, or your otherwise obtaining, the Proprietary Information,
you agree that for a period of two (2) year from the date of the termination of
your employment with the Company for any reason, you will not, either directly
or indirectly, on your own behalf or in the service of or on behalf of others,
together with or on behalf of any other person: (a) engage or participate, or
provide any service to any person that is engaged or plans to engage, (i) in a
business that sells at retail more than a majority of its product at fixed price
points of $10 (or integral multiples thereof) or less or any combination of one
or more price points of $10, (or integral multiples thereof) or less, such as by
way of example, the retailer B Tween $1 and Five or (ii) in a business that
devotes a majority of its sales area to the retail sale of party goods, or is
known as a party store, such as (by way of example and not limitation): Party
City or Factory Card Outlet; or (b) solicit, recruit, hire or attempt to
solicit, recruit or hire, any employee of the Company.
5.If any court determines that any provision of this letter agreement is
unenforceable because of its duration or geographic scope or otherwise, then
that court will have the power to modify such provision and, in its amended
form, such provision will then be enforceable.
6.In the event that any provision in this letter agreement is prohibited or
unenforceable in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions, hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
7.Without prejudice to the rights and remedies otherwise available to the
Company, you agree that the Company shall be entitled to equitable relief by way
of injunction if you breach or threaten to breach any of the provisions of this
letter agreement. In the event that the Company should seek an injunction or
other equitable relief hereunder, you hereby waive any requirement that the
Company post a bond or any other security. It is understood that any failure or
delay by the Company in exercising any right, power or privilege hereunder shall
not operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof. The prevailing party in any action or proceeding under this letter
agreement shall be entitled to be reimbursed for all costs and expenses incurred
by that party in connection therewith (including, without limitation, reasonable
attorney’s fees).
8.This letter agreement constitutes the entire and exclusive agreement between
the parties respecting the subject matter hereof, superseding all prior
discussions, agreements or arrangements, whether oral or written, with respect
to the subject matter thereof. This letter agreement may not be amended unless
in writing and signed by both parties.
9.By executing this agreement, you are acknowledging that you have been provided
with ample time to carefully review each of the provisions of this letter
agreement and to consult with counsel of your choice, and that you fully
understand each of the provisions of this agreement.
10.This letter agreement may be executed and delivered by facsimile signature in
two or more counterparts, each of which shall constitute an original instrument
and all of which, together, shall constitute the same letter agreement.
11.This letter agreement, its interpretation and enforcement, shall be governed
by the laws of the Commonwealth of Pennsylvania applicable to agreements made
and to be performed wholly therein.
Please confirm your agreement with the foregoing by signing and returning to the
undersigned the duplicate copy of this letter agreement enclosed herewith.
Yours truly,


FIVE BELOW, INC.


By:    /s/Thomas G. Vellios                 
Thomas G. Vellios
President & Chief Executive Officer


Accepted and Agreed:
/s/ Eric M. Specter                 
Eric M. Specter


